DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims is acknowledged. The election has been made with traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Applicant “submits that non-elected Group III Claim 20 recites the features recited in elected Claims 1, 3, 4 and 9. For example, Claim 20 recites the features of Claim 1, and further recites a fuser (recited in Claims 3 and 4), a second fuser (recited in Claim 4) and a controller (recited in Claim 9). Thus Claim 20 is not mutually exclusive of at least elected Claims 1, 3, 4 and 9. Accordingly, a search for the subject matter of the elected claims would encompass a search for the subject matter of Claim 20.”
	Examiner does not find this persuasive. Although claims 3 and 4 recite the term “fuser” and claim 20 recites the term “fuser,” claim 20 does not require the particulars of the fuser as claimed in claims 3 and 4. Although claims 9 recites the term “controller” and claim 20 recites the term “controller,” claim 20 does not require the particulars of the fuser as claimed in claim 9. Furthermore, the element  Thus, the search for the elements in claim 3, 4, and 9 would not result in examination of the elements recited in Claim 20.
	Applicant's remaining arguments are not persuasive because they amount to a general allegation and fails distinctly and specifically point out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winters (US20170297288A1) and further in view of Swartz (US 20130171431 A1).
	In reference to claim 1, Winters discloses an apparatus for fabricating multi-polymer additive manufactured composite structures, comprising:
a substrate material being forwarded through the apparatus in a process direction (“intermediate transfer surface, such as an intermediate transfer belt (ITB)” [P0004]);
a first polymer additive manufacturing device adjacent to the substrate material, the first polymer additive manufacturing device including 
an image forming device configured to selectively deposit an adhering agent in a desired first pattern onto portions of the substrate material,
a powder applicator configured to apply a first polymer powder onto the substrate material and the adhering agent, wherein the first polymer powder attaches to the substrate material via interaction with the adhering agent, and (“build material development station positioned to electrostatically transfer build material (e.g., ultraviolet (UV) curable build material) to the ITB” [P0004])
a second polymer additive manufacturing device downstream the first additive manufacturing device in the process direction, the second polymer additive manufacturing device including
a second image forming device configured to selectively deposit a second adhering agent in a desired second pattern onto portions of the substrate material not covered by the first polymer image,
a second powder applicator configured to apply a second polymer powder onto the substrate material and the second adhering agent, the second polymer powder being different than the first polymer powder, wherein the second polymer powder attaches to the substrate material via interaction with the second adhering agent, and
(“support material development station positioned to electrostatically transfer support material to a location of the ITB” [P0004]);
the substrate material being printed with the first polymer image and the second polymer image to form a multi-polymer image having the first and second polymer images at different locations thereof (see Fig 1 at element 102 and 104)
Winters does not disclose (a) the adhesion agent is a liquid and (b) removing excess powder from the substrate material.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, apparatus for fabricating multi-polymer composite structures, Swartz discloses that the use of liquid for the adhering of powder is an art recognized alternative to the use of electrostatic adhesion (Examples 1 and 3); and that when a liquid adhering agent is used, that the excess powder is removed by vacuuming (Example 1 and [P0048]).
The combination would be achievable by replacing the electrostatic adhesion agent of Winters with the liquid adhering agent of Swartz and addition of a vacuum to remove excess unbound powder as described in Example 1 of Swartz.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus to comprise 
a powder remover configured to remove any of the applied first polymer powder that does not attach to the substrate material resulting in a first polymer image on the substrate material; and 
a second powder remover configured to remove any of the applied second polymer powder that does not attach to the substrate material, resulting in a second polymer image on the substrate material at different portions of the substrate material than the first polymer image 
such that the adhesion agent was a liquid to comprise a removing system as claimed.
A person having ordinary skill in the art would have been specifically motivated to replace the electrostatic adhesion agent of Winters with the liquid adhering agent of Swartz and addition of a vacuum to remove excess unbound powder as described in Example 1 of Swartz in order to combine prior art elements according to known methods to yield predictable results; and/or achieve the simple substitution of one known element for another to obtain predictable results.
In reference to claim 2, the cited prior art teaches the apparatus as in claim 1. Swatz further discloses a fuser configured to at least partially cure the first polymer image and the second polymer image sufficient to stabilize the second polymer image with the first polymer image on the substrate material to form an at least partially cured multi-polymer image on the substrate material as a multi-polymer layer of a 3D object of a multi-polymer additive manufactured composite structure that includes the first and second polymer images in different areas of the multi-polymer layer (“radiation may, for example, be used for hardening the powder, including by curing” [P0118]. Swartz teaches that radiation may be used to harden the applied material after it is applied. It would obvious to provide a fuser to each manufacturing device in order to fuse each powder).
In reference to claim 3, the cited prior art teaches the apparatus as in claim 1. Swatz further discloses a fuser positioned between the powder remover and the second image forming device in the process direction, the fuser configured to at least partially cure the first polymer image sufficient to stabilize the first polymer image on the substrate material so the at least partially cured first polymer image is not disturbed by further processing by the second polymer additive manufacturing device (“radiation may, for example, be used for hardening the powder, including by curing” [P0118]. Swartz teaches that radiation may be used to harden the applied material after it is applied. It would obvious to provide a fuser to each manufacturing device in order to fuse each powder).
In reference to claim 4, the cited prior art teaches the apparatus as in claim 1. Swatz further discloses a fuser positioned between the powder remover and the second image forming device in the process direction, the fuser configured to at least partially cure the first polymer image sufficient to stabilize the first polymer image on the substrate material so the at least partially cured first polymer image is not disturbed by further processing by the second polymer additive manufacturing device, and a second fuser downstream the second powder remover in the process direction, the second fuser configured to at least partially cure the second polymer image sufficient to stabilize the second polymer image with the first polymer image on the substrate material to form an at least partially cured multi-polymer image on the substrate material as a multi-polymer layer of a 3D object of a multi-polymer additive manufactured composite structure that includes the first and second polymer images in different areas of the multi-polymer layer (“radiation may, for example, be used for hardening the powder, including by curing” [P0118]. Swartz teaches that radiation may be used to harden the applied material after it is applied. It would obvious to provide a fuser to each manufacturing device in order to fuse each powder).
In reference to claim 8, the cited prior art teaches the apparatus as in claim 1. Swatz further discloses a sensor that senses the presence of the first polymer image on the substrate material underneath (“a light sensor or camera may be employed to determine whether substrate layers are aligned.” [P0069]).
In reference to claim 9, the cited prior art teaches the apparatus as in claim 1. Winters further discloses a  controller in communication with at least one of the first polymer additive manufacturing device, and the second polymer additive manufacturing device to output control signals to control an operation of the at least one of the first polymer additive manufacturing device, and the second polymer additive manufacturing device in communication therewith (“tangible processor 224 and a communications port (input/output) 214 operatively connected to the tangible processor 224 and to a computerized network external to the printing device 204” [P0047]).
In reference to claim 10, the cited prior art teaches the apparatus as in claim 1. Winters further discloses a transfer mechanism configured to forward the substrate material in the process direction (“roller 112” [P0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744